Case 6:18-cv-02024-RBD-TBS Document 40-1 Filed 03/20/19 Page 1 of 5 PageID 256




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

 MANUEL MIJARES, MARIAN GODOY,
 JOANDERSON BENCOMO, ANOAS
 DIONICIO, on behalf of themselves and on
 behalf of all others similarly situated,

                 Plaintiffs,
 v.                                                      Case No.: 6:18-cv-2024-Orl-37TBS

 THE SERVICE COMPANIES, INC.,

             Defendant.
 ____________________________________/

                               DECLARATION OF KURT WONG

         I, Kurt Wong, declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the

 following is true and correct:

                                                    1.

         My name is Kurt Wong. I am over the age of 18 and competent to testify thereto. I know

 that this Declaration is to be used for all lawful purposes in connection with the above-captioned

 civil action.

                                                    2.

         The facts set forth herein are based upon my personal knowledge, or upon my review of

 The Service Companies, Inc.’s (“TSC”) business records, which records were made by, or from

 information transmitted by, a person with knowledge of the information or events described

 therein, at or near the time the events occurred, and are kept in the ordinary course of the regularly

 conducted business activity of such person and TSC and is the regular practice of TSC to make

 such records.
Case 6:18-cv-02024-RBD-TBS Document 40-1 Filed 03/20/19 Page 2 of 5 PageID 257



                                                   3.

         I am currently employed by TSC as its Chief Experience Officer. I have held that position

 since January 1, 2019. Before assuming this role, I was the Chief Operating Officer for TSC. In

 my various roles at TSC, I have become very familiar with the Company’s pay practices and

 policies.

                                                   4.

         TSC is in the business of providing outsourced services and personnel to hospitality

 industry clients. TSC contracts with its clients – existing hospitality properties – to provide a wide

 range of food & beverage and hospitality staffing, specialty, and engineering services. Its clientele

 includes hotels, timeshare properties, and casinos. The services TSC provides are governed by the

 separate contracts between TSC and its clients.

                                                   5.

         TSC provides hospitality services, including guest room attendants (“GRAs”), to the Grove

 Resort (the “Grove”) which is located at 14501 Grove Resort Avenue, Orlando, Florida 34787.


                                                  6.
         The Plaintiffs in this matter, Manuel Mijares, Anoas Dionicio, Joanderson Bencomo, and

 Mariana Godoy, were all employed by TSC as GRAs at the Grove in 2017 and 2018.

                                                   7.

         TSC started discussions with the owner of the Grove, Benchmark Hotels, prior to its

 opening in March of 2017. Specifically, TSC discussed with the owner the operations of the

 Housekeeping Department at the Grove. Ultimately, TSC contracted with the Grove to manage

 and oversee the Housekeeping and Public Areas Departments.

                                                   8.



                                                   2
Case 6:18-cv-02024-RBD-TBS Document 40-1 Filed 03/20/19 Page 3 of 5 PageID 258



         TSC began providing hospitality staffing services to the Grove in December 2016. At that

 time, the TSC employees were preparing the property to open. During this time period, GRAs

 were paid on an hourly basis, and GRAs received overtime for hours worked in excess of forty per

 workweek. Beginning in March 2017, the property opened in three different phases, starting with

 only 184 one, two and three-bedroom units. The property currently has 582 total units. TSC’s

 role at the Grove included providing housekeeping (cleaning) services for the hotel rooms, and

 also maintaining the public areas, including the guest common areas at the property.

                                                     9.

         TSC’s compensation decisions are client-specific and differ from property to property. The

 factors relevant to TSC’s compensation decisions are as follows: (1) the competitiveness of the

 market in which the property resides; (2) the unit size (dimensions); (3) the number and bedrooms

 and bathrooms per unit; (4) the structure of the building, specifically whether it is built horizontally

 or vertically; and (5) the client’s cleaning standards. Importantly, every property is different and

 every client has different cleaning standards. TSC also compensates its GRAs according to their

 job duties and level of experience.

                                                     10.

         From December 2016 to March 2017, TSC paid its GRAs on an hourly basis. Hours were

 tracked in a payroll software program and overtime was calculated and paid for all hours worked

 over 40 in a work week.

                                                     11.

         In March 2017, when the property opened, TSC local management at the Grove made the

 decision to convert first shift GRAs from hourly pay to piece pay in which TSC paid its GRAs a

 predetermined amount for the completion of room assignments (second shift GRAs remained



                                                    3
Case 6:18-cv-02024-RBD-TBS Document 40-1 Filed 03/20/19 Page 4 of 5 PageID 259



 hourly). This is commonly referred to as a “piece rate” which is a per unit rate for each completed

 room, regardless of the amount of time it took to clean the unit. The decision was twofold: (a)

 TSC wanted to increase GRAs’ compensation to help with recruiting; and (b) improve the

 efficiency and productivity of its housekeeping staff. TSC determined that the piece rate system

 would incentivize GRAs to clean rooms faster and work more efficiently to earn more money.

 Also, the piece pay rate allowed to TSC recruit GRAs more competitively in the crowded Orlando

 market.

                                                  12.

        The Grove’s piece rate amounts were as follows:                  approximately $18 per

 2bedroom/2bathroom cleaned, approximately $22 per 3bedroom/2bathroom cleaned, and

 approximately $24 per 3bedroom/3bathroom cleaned. To compute the piece rate compensation,

 TSC determined the number of rooms cleaned by each GRA and then multiplied the total number

 of completed units by the applicable piece rate. The piece rate calculations varied day by day

 based on the number of units completed by the GRA.

                                                  13.

        In or around May 2018, the Grove’s local management, in consultation with a consulting

 company, determined that it was necessary to reduce the cost of TSC’s housekeeping services.

 Specifically, the Grove’s local management decided to discontinue the practice of daily room

 cleanings, and run the property more like a timeshare.         In this regard, the Grove’s local

 management instructed TSC to eliminate daily cleaning services and switch to cleaning the rooms

 every other day or 2-3 times per week. In connection with this change, the amounts paid to TSC

 per unit were reduced to an amount lower than the per room rate that TSC was paying to GRAs.

 Effective August 5, 2018, TSC returned the first shift GRAs to an hourly pay system,



                                                 4
Case 6:18-cv-02024-RBD-TBS Document 40-1 Filed 03/20/19 Page 5 of 5 PageID 260



 compensating them at a hourly rate ranging from $10 to $11 per hour. All GRAs recorded their

 time in a timekeeping system; they clocked in at the start of their shift and clocked out at the end

 of the work day.

        Executed this _____ day of March, 2019.



                                                      Kurt Wong
                                                      Chief Experience Officer
                                                      The Service Companies, Inc.




                                                  5
